Citation Nr: 0309460	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$51,588.27 stemming from the overpayment of pension benefits.  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




REMAND

The veteran had active duty from June 1965 to June 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 decision of the Committee on Waivers and 
Compromises (Committee) of the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
that decision, the Committee denied waiver of recovery of a 
debt stemming from the overpayment of pension benefits.  In 
February 2002, the veteran and his wife testified before the 
undersigned at a hearing held at the RO.  

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.  

In a letter to the veteran dated in January 2003 the Board, 
under the authority of 38 C.F.R. § 19.9, attempted to comply 
with the requirements of 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2002) by notifying him of evidence needed 
to in conjunction with the adjudication of entitlement to 
waiver of recovery of overpayment of pension benefits, 
calculated at $51,588.27.  The Board explained that current 
information related to annual income and his family's 
expenses is needed and requested that he complete and return 
a Financial Status Report.  In the letter, the Board 
requested that the veteran complete the enclosed form as soon 
as possible, preferably within 30 days of the date of the 
letter.  

Since that time, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with 
amendments to 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence requested from a claimant by VA 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  Further, the Federal Circuit held that the 
provisions authorizing the Board to render a determination 
not less than 30 days after notice of the development has 
been sent to the veteran are invalid because they conflict 
with the provisions of 38 U.S.C.A. § 5103, which provide that 
a claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the requested evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Thus, the record reflects that the veteran was not properly 
notified of the time limit for the submission of additional 
evidence and information.  Further, although he has not, as 
of this date, submitted evidence to the Board, he has not 
been notified of the necessity of a waiver of RO 
consideration of evidence provided directly to the Board 
without RO review.  Since the regulation allowing the Board 
to proceed under those circumstances has been held to be 
invalid, a remand is required.  

Accordingly, the case is REMANDED to the RO for the 
following.  

1.  The veteran should be provided the 
opportunity to submit an up-to-date 
Financial Status Report, VA Form 4-5655, 
with any additional supporting 
documentation regarding current income 
and expenses.  The veteran should be 
advised that he has a year from date of 
notice to submit that evidence.  With 
respect to this development request, 
reasonable efforts to document the action 
taken should be made and any lack of 
response or failure to cooperate should 
be clearly documented in the record.  

2.  The RO must review the claims file 
and ensure that all other notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise 
notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

